          Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTOINETTE A. BAYLETS-                        :
HOLSINGER, pro se                             :     Civil No. 4:18-CV-60
                                              :
         Plaintiff                            :
                                              :
         v.                                   :
                                              :     (Magistrate Judge Carlson)
THE PENNSYLVANIA                              :
STATE UNIVERSITY,                             :
                                              :
         Defendant                            :

                            MEMORANDUM OPINION

    I.        INTRODUCTION

         This is a civil action brought by the pro se plaintiff, Antoinette Baylets-

Holsinger, against her former employer, The Pennsylvania State University (“Penn

State”). In her Second Amended Complaint, Baylets-Holsinger alleges that she was

discriminated against because of her gender, subjected to a hostile work

environment, and retaliated against when she reported the discrimination in violation

of Title VII of the Civil Rights Act of 1964.1 Penn State now moves for summary

judgment on the plaintiff’s claims, arguing that Baylets-Holsinger has failed to



1
 Baylets-Holsinger’s Second Amended Complaint also alleged retaliation for
whistleblowing. This claim was dismissed by the Court on May 7, 2019. (Docs. 35,
36).
                                       1
         Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 2 of 24




identify any issues of material fact with respect to her Title VII claims. For the

reasons set forth below, we agree, and we will grant the defendant’s motion for

summary judgment.

   II.     BACKGROUND

         The factual background of the instant case has been aptly summarized in our

prior filings in this case. In short, Antoinette Baylets-Holsinger was employed by

Penn State as a senior-level Contract Coordinator and Licensing Administrator in

the IT Department from August 1990 to January 2017. (Doc. 28, ¶ 1). In August of

2015, she met with Senior Director Martin to discuss issues with her workplace

climate, which allegedly included an inequitable balance of workload between male

and female employees, being overlooked for promotional opportunities, and

inappropriate sexual behavior by a male coworker. (Id., ¶¶ 1, 4). One week later, at

Martin’s direction, she had a meeting with representatives from the Human

Resources department to discuss these concerns. (Id., ¶ 5). In November of 2015,

some three months after she raised these concerns, Baylets-Holsinger contends that

she was then put on a Performance Improvement Plan (PIP) by her immediate

supervisor, Susan Taylor, action which Baylets-Holsinger believed to be caused by

her report of workplace concerns. (Id., ¶¶ 7, 8). Notably, nothing beyond her

subjective impression of discrimination connects these disparate events, and

substantial uncontradicted evidence refutes this causal inference.

                                          2
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 3 of 24




      During the PIP process, Baylets-Holsinger had several progress meetings with

Taylor and Deb Johnson, a Human Resources representative. (Doc. 63, at 75-77).

The notes from these meetings indicate that Taylor’s issues with Baylets-Holsinger

included her excessive tardiness and her inability to meet project deadlines. (Id., at

75). Baylets-Holsinger expressed that she believed her contract administration

workload was more than that of her coworkers; however, it was noted that one of

her male coworkers, with whom Baylets-Holsinger had compared her workload, had

other responsibilities than solely performing contract administration. (Id., at 75-76).

After a November 23, 2015 meeting, Taylor noted that “Toni is not willing to accept

personal responsibility for any of her deficiencies. Spending lots of time deflecting

attention and blaming others.” (Id., at 76). Similarly, following a progress meeting

on December 15, 2015, while it was noted that Baylets-Holsinger had been arriving

to work on time, meeting notes indicate that Baylets-Holsinger still was not

accepting responsibility for her inadequate job performance and that she thought she

was performing her job well. (Id., at 77).

       Baylets-Holsinger asserts that she did not receive updates on her PIP from

December 2015 until her annual evaluation in June 2016. The evaluation was

completed by Taylor, who indicated that she was disappointed that the PIP process

did not result in improvements in Baylets-Holsinger’s work performance. (Id., at

78). Specifically, she noted Baylets-Holsinger’s “lack of commitment and continued

                                             3
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 4 of 24




failure to meet the required expectations.” (Id.) Then in July of 2016, Baylets-

Holsinger was informed that she was being placed in a formal HR-78 process.

Indeed, on July 8, 2016, Baylets-Holsinger received a letter from Susan Taylor,

which outlined the reasons that Baylets-Holsinger was being placed in the HR-78

process. (Id., at 92). Among these reasons were issues with Baylets-Holsinger’s

contract management, which led to income deficits for the university; poor

preparation for audit meetings; poor time management and tardiness; and inability

to work independently on projects. (Id., at 93-94). In addition, the letter specifically

recognized Baylets-Holsinger’s lack of self-awareness regarding her performance

deficiencies and noted that she continually blamed others for her mistakes. (Id., at

94). For her part, Baylets-Holsinger believes that the HR-78 was initiated in

retaliation for her reporting a one million dollar overspend in May 2016, rather than

because of her work performance.

      Baylets-Holsinger and Taylor continued to have bi-weekly meetings in July,

August, and September of 2016 to discuss her progress during the HR-78 process.

(Id., at 92, 95, 99, 101, 103, 105, 107, 112, 117). After each meeting, Taylor

memorialized the meeting in a letter to Baylets-Holsinger, and these letters

consistently indicated that Baylets-Holsinger’s performance was not improving,

particularly the subject areas of contract management, time management, and

administration. (Id.) Baylets-Holsinger disagreed with the overall evaluation of her

                                           4
        Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 5 of 24




work performance, and in mid-September 2016, she took FMLA leave for what she

described as work-related PTSD, stress, and anxiety. (Doc. 66, at 3). She also filed

a complaint with the EEOC dated October 10, 2016, describing the issues she was

having at work and asserting that she had been facing discriminatory and retaliatory

actions from her supervisor, Susan Taylor. (Doc. 63, at 162).

      On October 19, 2016, while she was out on FMLA leave, Baylets-Holsinger

contacted the University President and the Vice President of Human Resources,

requesting intervention with her situation at work. (Id., at 119). In her letter, Baylets-

Holsinger asserts that she had been retaliated against on two separate occasions, and

that she had endured “health-harming discriminatory bullying and retaliation

actions.” (Id.) She provided a timeline of the alleged retaliatory events, i.e. her PIP

process and HR-78, and requested that these officials intervene, as she was about to

enter “no pay” status. (Id., at 123). She then had a meeting with two individuals,

Susan Morse and Kari Allatt, on November 11, 2016, wherein Baylets-Holsinger

was presented with three options for her return to work: accept a three-level lower

position while maintaining her current salary, and the HR-78 would be closed;

returning to her current position and the HR-78 would be closed; or voluntary

resignation/retirement with two months of severance pay. (Id., at 128).

      Dissatisfied with these three options, and after an email exchange discussing

these options, Baylets-Holsinger opted to resign her position with Penn State in a

                                            5
          Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 6 of 24




letter dated December 22, 2016. (Id., at 50). Around the same time as her resignation,

Baylets-Holsinger received an offer of employment from Bucknell University on

December 16, 2016, which she subsequently accepted. (Id., at 64).

      Baylets-Holsinger filed the instant action January 9, 2018. (Doc. 1). She then

filed two amended complaints, the latter being the operative complaint in this case.

(Docs. 20, 28). After a series of motions to dismiss and amendments to the plaintiff’s

complaint, this court dismissed Baylets-Holsinger’s claims brought under the

Americans with Disabilities Act, the Family and Medical Leave Act, and the

Pennsylvania Whistleblower Law. (Docs. 26, 27, 35, 36). Thus, the only remaining

claims in this case are Baylets-Holsinger’s claims of discrimination and retaliation

brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000, et seq.

The defendants filed the current motion for summary judgment on April 29, 2020

(Doc. 61), and the motion is fully brief and is ripe for resolution. (Docs. 64, 66, 69).

      After careful consideration, we find that there are no genuine disputes of

material facts from which a reasonable juror could find in favor of the plaintiff.

Accordingly, for the following reasons, we will grant the defendant’s motion for

summary judgment.

   III.    STANDARD OF REVIEW

      The defendant has moved for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure. Summary judgment is appropriate “if the movant

                                           6
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 7 of 24




shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In evaluating a

motion for summary judgment, a court must determine “whether the pleadings,

depositions, answers to interrogatories, admissions on file, and affidavits show that

there is no genuine issue of material fact and whether the moving party is therefore

entitled to judgment as a matter of law.” Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d

266, 271 (3d Cir. 2012) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

A disputed issue is only “genuine” if there is a sufficient evidentiary basis upon

which a reasonable factfinder could find for the non-moving party. Kaucher v. Cnty.

of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). A factual dispute is “material” only if it could affect the

outcome of the suit under the governing law. Doe v. Luzerne Cnty., 660 F.3d 169,

175 (3d Cir. 2011) (citing Gray v. York Papers, Inc., 957 F.2d 1070, 1078 (3d Cir.

1992)). The Court is not tasked with resolving disputed issues of fact, but only with

determining whether there exist any factual issues that must be tried. Anderson, 477

U.S. at 247-49.

      In considering a motion for summary judgment, a court must view the

evidence in the light most favorable to the non-moving party. Macfarlan, 675 F.3d

at 271; Bouriez v. Carnegie Mellon Univ., 585 F.3d 765, 770 (3d Cir. 2009). Where

there exist factual issues that cannot be resolved without a credibility determination,

                                          7
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 8 of 24




the court must credit the non-moving party’s evidence over that presented by the

moving party. Liberty Lobby, 477 U.S. at 255. However, if there is no factual issue

presented, and if only one reasonable conclusion could arise from the record with

respect to the potential outcome under the governing law, the court must award

summary judgment in favor of the moving party. Id. at 250.

      The court must review the entire record, but in doing so must take care to

“disregard all evidence favorable to the moving party that the jury is not required to

believe.” Reeves v. Sanderson Plumbing Products, 530 U.S. 133, 150-51 (2000).

The task for the court is to examine “whether the evidence presents a sufficient

disagreement to require submission to the jury or whether it is so one-sided that one

party must prevail as a matter of law.” Liberty Lobby, 477 U.S. at 251-52. In

considering this evidence, we note that “a single, non-conclusory affidavit or

witness’s testimony, when based on personal knowledge and directed at a material

issue, is sufficient to defeat summary judgment.” Paladino v. Newsome, 885 F.3d

203, 209 n. 34 (3d Cir. 2018) (quoting Lupyan v. Corinthian Colleges, Inc., 761 F.3d

314, 320 (3d Cir. 2014)). This principle of the rules governing summary judgment

holds true “even where . . . the information is self-serving.” Id. (citing Lupyan, 761

F.3d at 321 n.2).




                                          8
         Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 9 of 24




   IV.    DISCUSSION

      In this case, the plaintiff brings claims of discrimination and retaliation in

violation of Title VII. She asserts that she was discriminated against because of her

gender, subjected to a hostile work environment, and retaliated against when she

reported the discriminatory and harassing behavior. However, our review of the

record demonstrates that there are no genuine issues of material fact that would

preclude summary judgment in favor of the defendant on all of the plaintiff’s claims.

Rather, the record indicates that over a one year period Baylets-Holsinger underwent

the PIP and HR-78 processes because her supervisor had issues with her work

performance and lack of improvement, not because of her gender or her reports of

allegedly discriminatory behavior. Accordingly, we will grant the defendant’s

motion for summary judgment.

      A. The Plaintiff’s Title VII Discrimination Claim Fails on its Merits.

      Title VII of the Civil Rights Act of 1964 prohibits employers from

discriminating against and/or discharging their employees because of their sex. 42

U.S.C. § 2000e-2(a)(1). Title VII discrimination claims are governed by a familiar

burden-shifting framework. See Jones v. Southeastern Pa. Transp. Auth., 796 F.3d

323, 325-26 (3d Cir. 2015). In brief, that framework requires that the plaintiff

demonstrate that (1) she is a member of a protected class, (2) she suffered an adverse

employment action, (3) under circumstances that give rise to an inference of

                                          9
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 10 of 24




unlawful sex-based discrimination. Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797

(3d Cir. 2003). The last element also requires that the plaintiff demonstrate a causal

connection between her protected status and the allegedly adverse action. Id. at 798.

The key focus of the prima facie test is “always whether the employer is treating

‘some people less favorably than others because of their race, color, religion, sex, or

national origin.’” Id. (citation omitted). The elements of the prima facie case “must

not be applied woodenly but must rather be tailored flexibly to fit the circumstances

of each type of illegal discrimination.” Geraci v. Moody-Tottrup Int’l, Inc., 82 F.3d

578, 581 (3d Cir. 1996).

      In addition, “ ‘a plaintiff may establish that an employer has violated Title VII

by proving that discrimination based on sex created a hostile or abusive work

environment.’ ” Jones, 796 F.3d at 328 (citing Meritor Savings Bank, FSB v. Vinson,

477 U.S. 57, 66 (1986)). In order to do so, a plaintiff must make a prima facie

showing that: “(1) she suffered intentional discrimination because of her sex, (2) the

discrimination was pervasive and regular, (3) the discrimination detrimentally

affected her, (4) the discrimination would detrimentally affect a reasonable person

of the same sex in that position, and (5) the existence of respondeat superior

liability.” Bumbarger v. New Enterprise Stone and Lime Co., Inc., 170 F.Supp.3d

801, 826 (E.D. Pa. 2016) (quoting Martinez v. Rapidigm, Inc., 290 F. App’x 521,

524 (3d Cir. 2008) (internal quotation marks omitted)).

                                          10
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 11 of 24




      Title VII claims are subject to the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Hare v. Potter, 220

F. App’x 120, 127 (3d Cir. 2007). If the employee establishes a prima facie case of

discrimination, the burden shifts to the employer to advance a legitimate, non-

discriminatory reason for its conduct, and if the employer does so “the plaintiff must

be able to convince the factfinder both that the employer's proffered explanation was

false, and that [discrimination] . . . was the real reason for the adverse employment

action.” Moore, 461 F.3d at 342 (quoting Krouse v. Am. Sterilizer Co., 126 F.3d

494, 500-01 (3d Cir. 1997)).

      Judged against this analytical paradigm, we find that Baylets-Holsinger has

not set forth a prima facie case of gender discrimination or a hostile work

environment. The plaintiff asserts that she was given a heavier workload and

scrutinized more closely than her male coworkers, and that she was placed on a PIP

even though her performance was not lacking.

      This claim fails on several scores. At the outset, we note that the Third Circuit

has stated that placement on a PIP, without more, does not constitute an adverse

employment action. Reynolds v. Dep’t of Army, 439 F. App’x 150, 153 (3d Cir.

2011) (non-precedential). The Court found that because the plaintiff’s placement on

a PIP was not accompanied by “an adverse change in the conditions of his

employment,” it could not be considered an adverse action by his employer. Id. The

                                         11
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 12 of 24




Court reasoned that “PIPs are typically comprised of directives relating to an

employee’s preexisting responsibilities,” and thus are “far from . . . a change in

employment status.” Id. Courts in this circuit have followed this reasoning, holding

that a placement on a PIP, without some change in employment status, cannot satisfy

an adverse employment action in this context. See e.g., Nicholson v. Petco Animal

Supplies Stores, Inc., 409 F.Supp.3d 323, 332 (M.D. Pa. 2019) (holding that the

plaintiff’s placement on a PIP did not constitute an adverse action “primarily because

the warning was not accompanied by any materially adverse effect on Nicholson’s

compensation, terms, conditions, or privileges of employment”); Russell v. FedEx

Ground, 2019 WL 1277514, at *9 (D.N.J. March 20, 2019) (finding no adverse

employment action where employee was placed on a PIP).

      In the instant case, we cannot conclude that Baylets-Holsinger’s placement on

a PIP, standing alone, constituted an adverse employment action. The plaintiff

provides no evidence that being placed on a PIP changed the conditions of her

employment, benefits, or compensation. In fact, the plaintiff conceded in her

deposition that her salary remained unchanged throughout the PIP process. (Doc. 63,

at 25). In addition, given that the plaintiff’s concern going into the PIP was her

workload, it is undisputed that her supervisor Taylor attempted to ameliorate this

concern by redistributing some of Baylets-Holsinger’s contracts to another

employee to offset her workload. (Id., at 76). This effort to address the concern raised

                                          12
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 13 of 24




by the plaintiff simply cannot be seen as evidence of discrimination. Further, the

conditions of her employment, her salary, and her responsibilities remained

unchanged. Accordingly, we cannot conclude that the placement on a PIP

constituted an adverse employment action.

       Moreover, even if we found that Baylets-Holsinger suffered some potentially

adverse employment action, there is no evidence that gives rise to an inference of

discrimination because of her gender. Baylets-Holsinger attempts to set forth

incidents in which male colleagues either received a lesser workload than she had,

or received a promotional opportunity that she applied for, to show that she was

discriminated against because of her gender. (Doc. 28, ¶ 3; Doc. 66, at 5). However,

she provides no evidence from which we could infer that these incidents were the

result of discriminatory animus toward her because she is a female. To the contrary,

the defendant has provided the job descriptions for both Baylets-Holsinger and the

male coworker that she claims had a lesser workload, from which it is evident that

the positions require different skills, duties and responsibilities. (Doc. 66, at 51, 153).

For example, forty-five percent of Baylets-Holsinger’s position required her to

review, evaluate, implement, administer and manage larger and more complex

licensing contracts, whereas her coworker’s position required about thirty percent of

reviewing, evaluating, implementing and managing assigned license contracts. (Id.)

Thus, her contention that she was receiving a heavier workload than this male

                                            13
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 14 of 24




coworker because she is female is belied by the fact that this was simply part of her

job responsibility as a senior-level contract coordinator to perform these functions.

Further, Baylets-Holsinger provides no evidence of any other disparate treatment

between herself and her male colleagues.2 Accordingly, we find that Baylets-

Holsinger has not set forth a prima facie case of gender discrimination.

      In addition, Baylets-Holsinger has failed to show that she was subjected to a

hostile work environment in violation of Title VII. On this score, the plaintiff seems

to be asserting two theories of a hostile work environment claim. First, she asserts a

generalized gender-based hostile work environment claim, alleging that her

supervisors subjected her to discrimination and harassment because of her gender.

She alleges that she was disciplined for behavior that male coworkers were not

disciplined for, such as tardiness. (Doc. 66, at 6). Additionally, she claimed that her

supervisor had “an intimidating pattern of walking by and peering in the window . .

. to verify [her] arrival time.” (Id.) Finally, she claims that she was placed on the PIP

for discriminatory reasons, as she did not believe there were deficiencies with her

work performance. (Id., at 2).

      Here, Baylets-Holsinger provides no evidence to show that the actions taken

against her were because of her gender. She simply claims that she was treated


2
 While the plaintiff purports to set forth other examples of male colleagues getting
promoted or having a lesser workload, she provides no evidence whatsoever to
support these assertions beyond her subjective beliefs.
                                           14
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 15 of 24




differently than some of her male coworkers. However, she stated in her deposition

that one of her male coworkers also complained about a heavy workload. (Doc. 63,

at 16). In addition, although she alleged that she was disciplined when her male

colleagues were not, she conceded in her deposition that she did not know if these

individuals were disciplined for an array of behaviors. (Id., at 18). Accordingly, the

plaintiff has not shown that she was discriminated against and subjected to a hostile

work environment because of her gender.

      Baylets-Holsinger also purports to bring a hostile work environment claim

based on sexual harassment by a male colleague. She asserts that she and other

women in her office were harassed by a male coworker, that she informed

management and HR about the harassment, and that nothing was done about it. (Doc.

66, at 2). However, in her deposition, Baylets-Holsinger admitted that she had never

complained of sexual harassment toward herself, but that she had reported the

harassment on behalf of other women in her office. (Doc. 63, at 12-13). Indeed, the

plaintiff does not provide any evidence showing that she was subjected to sexual

harassment from a male coworker. To the contrary, while she gave examples of

harassment that other women faced, she stated that the man who allegedly sexually

harassed other female employees was merely “offstandish” toward her and refused

to help her on a project. (Id., at 14). Thus, because Baylets-Holsinger concedes that

she had not been sexually harassed by her male coworker, we cannot conclude that

                                         15
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 16 of 24




she was subjected to a hostile work environment because of her gender. See e.g.,

Larochelle v. Wilmac Corp., 210 F.Supp.3d 658, 686 (E.D. Pa. 2016) (finding that

the plaintiff’s testimony “that she was never sexually harassed eliminates any

genuine issue of material fact as to her gender-based hostile work environment

claims”).

      Nonetheless, even if the plaintiff was able to set forth a prima facie case of

discrimination or a hostile work environment, Penn State has proffered a well-

supported legitimate, non-discriminatory reason for the disciplinary action taken

against Baylets-Holsinger. On this score, Penn State asserts that Baylets-Holsinger

was subjected to a PIP because of on-going deficiencies in her work performance

and because she had been arriving late to work. Indeed, the PIP plan set forth specific

areas in her work that needed improvement, including contract administration, time

management, and her tardiness. (Doc. 63, at 68-70).

Thus, under the McDonnell Douglas framework the burden then shifts back to the

plaintiff to show that this reason was a pretext for discrimination. Here, we find that

Baylets-Holsinger has simply not met that burden. In her deposition, the plaintiff

admitted that she was, in fact, late to work on occasion. (Id., at 24-25). Additionally,

although Baylets-Holsinger disagrees that her work performance was deficient, she

does not point to any evidence in the record from which we could find that Penn

State’s reason for disciplinary action against her was a pretext for gender

                                          16
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 17 of 24




discrimination. Rather, as we have noted, she admitted that she was not aware if her

male colleagues were disciplined in the same manner that she was disciplined.

Further, Penn State has provided declarations of several employees that were

involved with Baylets-Holsinger at Penn State, all of whom stated that there were

legitimate issues with the plaintiff’s work performance. (Doc. 63, at 142-43, 147-48,

151). Additionally, contemporaneous records prepared well before any litigation

began thoroughly documented persistent dissatisfaction with Baylets-Holsinger’s

job performance. Accordingly, we find that there is no genuine issue of material fact

with respect to the plaintiff’s gender discrimination claim, whether on the basis of

generalized gender discrimination or a hostile work environment, and this claim fails

as a matter of law.

      B. The Plaintiff has not Set Forth a Claim for Title VII Retaliation.

      Baylets-Holsinger also brings a claim under Title VII for retaliation. Title VII

contains a retaliation provision, under which a plaintiff must show that “(1) []he

engaged in activity protected by Title VII; (2) the employer took an adverse

employment action against h[im]; and (3) there was a causal connection between

h[is] participation in the protected activity and the adverse employment action.”

Moore v. City of Phila., 461 F.3d 331, 340-41 (3d Cir. 2006) (quoting Nelson v.

Upsala Coll., 51 F.3d 383, 386 (3d Cir. 1995)). “With respect to ‘protected activity,’

the anti-retaliation provision of Title VII protects those who participate in certain

                                         17
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 18 of 24




Title VII proceedings (the ‘participation clause’) and those who oppose

discrimination made unlawful by Title VII (the ‘opposition clause’).” Moore, 461

F.3d at 341 (citing Slagle v. County of Clarion, 435 F.3d 262, 266 (3d Cir. 2006)).

Regardless of the distinction between the two theories of retaliation, “the employee

must hold an objectively reasonable belief, in good faith, that the activity they

oppose is unlawful under Title VII.” Id. (citing Clark County v. Breeden, 532 U.S.

268, 271 (2001) (per curiam)).

      A plaintiff alleging Title VII retaliation must show that a reasonable employee

would have found the allegedly retaliatory action “materially adverse” in that the

conduct “well might have dissuaded a reasonable worker from making or supporting

a charge of discrimination.” Moore, 461 F.3d at 341. A plaintiff must also show a

causal connection between the plaintiff's opposition to, or participation in

proceedings against, unlawful discrimination and an action that might have

discouraged a reasonable employee from making or supporting a charge of

discrimination. “Many may suffer . . . harassment at work, but if the reason for that

harassment is one that is not proscribed by Title VII, it follows that Title VII provides

no relief.” Jensen v. Potter, 435 F.3d 444, 449 (3d Cir. 2006). This third element

“identif[ies] what harassment, if any, a reasonable jury could link to retaliatory

animus.” Id. at 449-50. “The ultimate question in any retaliation case is an intent to

retaliate vel non.” Id. at 449 n.2.

                                           18
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 19 of 24




      As we have explained with respect to the plaintiff’s discrimination claims,

Title VII claims are subject to the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Hare, 220 F. App’x

at127. If the employee establishes a prima facie case of retaliation, the burden shifts

to the employer to advance a legitimate, non-retaliatory reason for its conduct, and

if the employer does so “the plaintiff must be able to convince the factfinder both

that the employer's proffered explanation was false, and that retaliation was the real

reason for the adverse employment action.” Moore, 461 F.3d at 342 (quoting Krouse,

126 F.3d at 500-01).

      In the instant case, Baylets-Holsinger alleges two instances of retaliation.

First, she claims that she was placed on the PIP about six weeks after she reported

Taylor’s bullying and harassment to Senior Director Martin. Additionally, she

asserts that she was placed on the HR-78 in retaliation for her reporting of a one

million dollar overspend. (Doc. 66, at 2, 10). At the outset, we note that Baylets-

Holsinger’s claim regarding the overspend is not a cognizable claim under Title VII.

As we have explained, a plaintiff must have engaged in “protected activity,”

meaning opposing unlawful discrimination under Title VII or participating in a Title

VII proceeding. See Moore, 461 F.3d at 341. Thus, the reporting of what Baylets-

Holsinger perceived to be an overspend does not fall into the kind of reporting

activity that Title VII protects, and as such, this claim fails as a matter of law.

                                           19
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 20 of 24




      Baylets-Holsinger’s claim of retaliation concerning her report to HR in

August of 2015 also fails on several scores. At the outset, we find that Baylets-

Holsinger’s report to HR in 2015 may not rise to the level of does not satisfy the

“protected activity” element of her retaliation claim. There are some fatal

ambiguities to this report. The plaintiff alleges that she reported Taylor’s harassing

and bullying behavior, as well as her concerns of discrimination, to Senior Director

Martin, who then set up a meeting with David Daisley and Susan Morse of HR.

However, the defendant has provided the declarations of both Daisley and Morse,

who assert that Baylets-Holsinger never reported instances of gender discrimination.

(Doc. 63, at 146, 160). Rather, Baylets-Holsinger complained of the “climate” in her

office and her workload issues, as well as instances of inappropriate behavior by a

male coworker toward other women in the office. (Id.) Indeed, in her deposition,

Baylets-Holsinger stated that she had mentioned workload issues and instances of

her coworkers’ sexual harassment experiences, but nothing specifically about

discriminatory behavior. (Id., at 18-19). In fact, she characterized her complaints to

Martin as “concerns of bullying, overloading, and high stress levels.” (Id., at 19).

Accordingly, we cannot conclude that the plaintiff’s reports to HR concerning her

workload and “climate” are sufficient to constitute protected activity under Title VII.

      But even if we accepted that Baylets-Holsinger had engaged in protected

activity, as we have discussed with respect to the plaintiff’s discrimination claim,

                                          20
      Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 21 of 24




being placed on a PIP does not constitute an adverse employment action. See

Reynolds,439 F. App’x at 153; Nicholson, 409 F.Supp.3d at 332; Russell, 2019 WL

1277514, at *9. Moreover, Baylets-Holsinger has not shown that there was a casual

connection between her alleged protected activity in August 2015 and the placement

on a PIP three months later in November 2015. On this score, the Third Circuit has

held that “a gap of three months between the protected activity and the adverse

action, without more, cannot create an inference of causation and defeat summary

judgment.” Leboon v. Lancaster Jewish Community Center Ass’n, 503 F.3d 217,

233 (3d Cir. 2007). In addition, courts consider “intervening antagonism or

retaliatory animus,” id. at 232, and “look at all ‘circumstantial evidence that

support[s] the inference’ of causation.” Harrison-Harper v. Nike Inc., 788 F. App’x

846, 849 (3d Cir. 2019) (quoting Farrell v. Planters Lifesavers Co., 206 F.3d 271,

280-81 (3d Cir. 2000)).

      Here, Baylets-Holsinger complained of workplace issues to HR in August

2015 and was placed on a PIP in November 2015. Thus, without more, the three-

month gap between her complaint and being placed on a PIP is insufficient to show

a causal connection. Moreover, there is no evidence of intervening antagonism or

retaliatory animus. To the contrary, the record indicates that Baylets-Holsinger’s

complaints were taken seriously by HR. Thus, when the plaintiff made a complaint

to Martin, Martin set up a meeting with Daisley and Morse, who conducted an

                                        21
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 22 of 24




investigation into the plaintiff’s workplace complaints. According to Baylets-

Holsinger, their investigation revealed that there was “quite of bit of dysfunction and

confusion with reporting lines,” after they had spoken with several other staff

members. (Doc. 63, at 120). Indeed, Morse’s declaration indicates that six

employees were interviewed, and the investigation concluded that there was a lack

of clarity between Baylets-Holsinger and her supervisors, as well as legitimate

concerns regarding inappropriate behavior by a male coworker toward others in the

office. (Id., at 147). However, the investigation also revealed issues with Baylets-

Holsinger’s work performance. (Id., at 147, 161). Thus, there is nothing in the record

that indicates any retaliatory animus during the time between Baylets-Holsinger’s

complaint and her placement on the PIP. Accordingly, we cannot conclude that there

is a causal connection between these disparate events, and Baylets-Holsinger has

failed to set forth a prima facie case of retaliation.

      In any event, even if the plaintiff had set forth a prima facie case of retaliation,

the defendant has asserted a legitimate, nonretaliatory reason for Baylets-

Holsinger’s placement on a PIP. As we have stated, Penn State avers that there were

legitimate concerns with Baylets-Holsinger’s work performance, specifically with

respect to her time management, contract administration, and tardiness. These

concerns were memorialized on multiple occasions over time in the investigation

into Baylets-Holsinger’s complaints, the PIP process, and the HR-78. Further, Penn

                                           22
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 23 of 24




State has provided declarations of several employees that were involved with

Baylets-Holsinger at Penn State, all of whom stated that there were legitimate issues

with the plaintiff’s work performance. (Doc. 63, at 142-43, 147-48, 151).

      Baylets-Holsinger has not provided any evidence to show that this legitimate

reason was a pretext for retaliation other than her own subjective belief that the

action was retaliatory. She merely contends that she did not believe her work

performance was deficient, and that the real reason for the PIP placement was

retaliation for her complaints. This is simply not enough from which a factfinder

could conclude that Penn State’s legitimate reason was pretext for retaliation. See

Ekhato v. Rite Aid Corp., 529 F. App’x 152, 156 (3d Cir. 2013) (finding the

plaintiff’s subjective belief of pretext insufficient to defeat a motion for summary

judgment); see also Sawl v. Shulkin, 2018 WL 4501061, at *12 (W.D. Pa. Aug. 27,

2018); Didier v. Dow Jones Co., Inc., 2014 WL 4094920, at *16 (D.N.J. Aug. 18,

2014) (same). Accordingly, Baylets-Holsinger’s retaliation claim fails as a matter of

law, and the defendant’s motion for summary judgment will be granted.3



3
  In reaching this result, we note that we do not question the subjective sincerity of
the plaintiff, a pro se litigant, who believes that he former employer did not fairly
evaluate and value her work. We simply note that federal civil rights lawsuits must
rest upon more than subjective sincerity, or a personal, generalized sense of
grievance. They must rely upon facts which meet the elements of a cause of action
under specific statutes. After more than two years of litigation we conclude that
these claims do not satisfy these legal requisites. Therefore, this complaint must be
dismissed.
                                            23
       Case 4:18-cv-00060-MCC Document 70 Filed 07/10/20 Page 24 of 24




  V.      CONCLUSION

       Accordingly, for the foregoing reasons, the defendant’s motion for summary

judgment (Doc. 61) will be GRANTED. An appropriate order follows.


                                            /s/ Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge




                                       24
